AlveY J.,
delivered the opinion of the Court.
The fi. fa. issued in this case for costs, at the instance of the appellants, must he quashed for two reasons:
1st. Because it embraces costs that were not recoverable, and were not awarded by this Court to the appellants, by the reversal of the order or judgment appealed from ; and,
2nd Because more than three years had elapsed from the date of the judgment, before the fi. fa. issued thereon.
1. As to the first of these reasons for quashing the writ, the appeal was taken from an order of the Superior Court of the City of Baltimore, overruling a suggestion made in that Court by the appellants for a removal of the cause; (29 Md., 263,) and as none of the merits of the controversy were involved in the appeal, and were not decided by this Court, the only costs to which the appellants were entitled on the reversal were those that were incident to and had been occasioned by reason of the appeal, and not those that had previously accrued in the proceedings while pending and were being prosecuted in the Circuit Court for Baltimore County, and the Superior Court of Baltimore City. It is only where the judgment appealed from, “upon the merits of the question between the parties, and not upon the form of proceeding ” is reversed, that this Court awards costs to the appellant, both in this Court and in the Court below. Act of 1785, chapter 80, sec. 6, codified in sec. 41 of Article 29 of the Code. As the fi. fa. that issued here embraces the costs that had been incurred by the appellants both in the Circuit Court for Baltimore County and the Superior Court of Baltimore *621City, previous to the appeal, to that extent the writ was without authority, and therefore void.
(Decided 22nd February, 1873.)
2. As to the second reason for quashing, it is plain that the fi. fa. issued after the lapse of more than three years from the date of the judgment of reversal; and as it is for that reason voidable, the Court cannot do otherwise than quash it, on the motion of the parties against whom it issued. Miles vs. Knott, 12 Gill & John., 442.
As to the cost of the fi.fa. itself, and all costs incurred under it, as the appellants directed its issue, they must bear all such costs. This is the well settled rule upon the subject. Gouley vs. Lee, 11 Gill & John., 395; Gilmor vs. Brien, 1 Md. Ch. Dec., 40.

Motion to quash granted, for reasons stated.